Citation Nr: 1451427	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1971.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appellant testified before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2009, the RO notified the appellant that she was entitled to a basic burial allowance payable for nonservice-connected death.  In a subsequent May 2009 rating decision, the RO denied service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C. § 1318.

In August 2009, the appellant stated that she wished to appeal the decision that was made on May 28, 2009.  The Board notes that this is the date of the notice letter that accompanied the rating decision referenced above, as well as the date of a letter regarding burial benefits.  In the letter regarding burial benefits, the RO indicated that service connection for the cause of the Veteran's death was denied, and that was the basis for denial of additional burial benefits.  Because these claims are closely interrelated, and because the appellant did not specify the benefit sought in her notice of disagreement (NOD), the Board concludes that this statement by the appellant may fairly be construed as a NOD with the rating decision which denied service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C. § 1318.  The filing of a NOD places a claim in appellate status. Therefore, a statement of the case regarding these claims must be issued to the appellant.  As such, this issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

The Board observes that the appellant's claim for a higher amount of burial benefits turns on whether the Veteran's death was related to a service-connected disability.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional action is required on the part of the AOJ.  Accordingly, the case is REMANDED for the following:

1.  Issue the appellant an SOC on the issue of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C. § 1318 pursuant to 38 C.F.R. § 19.26 (2014).  If the appellant perfects her appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

2.  Upon completion of the above action, readjudicate the claim of entitlement to service-connected burial benefits, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained while the appeal is in remand status.  If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



